Citation Nr: 1746712	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska
	

THE ISSUE

Entitlement to an effective date prior to December 13, 2008 for the award of special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to December 1989 and from June 2004 to November 2006.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was before the Board in November 2015.  At that time, the Board denied an effective date prior to December 13, 2008, for the award of SMC for loss of use of a creative organ, and a request to revise or reverse a September 2008 rating decision that assigned a 10 percent rating for left sided sensory and motor neuropathy to the tibialis anterior muscle, on the basis of clear and unmistakable error (CUE).  The Board also dismissed an issue of whether the RO committed CUE in a July 2009 RO decision that assigned a separate disability rating for posttraumatic headaches.

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (the Court), which vacated the effective date portion of the Board's decision.  The Court dismissed that part of the decision determining that a July 2009 rating did not contain CUE.  The Court otherwise affirmed the Board's decision.  The claim now returns for the Board to readjudicate the effective date issue.


FINDING OF FACT

Loss of use of a creative organ was demonstrated at least as early as December 14, 2006, which is the date of claim that was filed within one year of separation from service.



CONCLUSION OF LAW

The criteria for an effective date of November 18, 2006 for the grant of SMC for loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks an earlier effective date for the grant of SMC for loss of use of a creative organ.  By way of background, service connection for sexual dysfunction was granted in a March 2012 Board decision.  The Board did not assign an effective date.  Thereafter, in the April 2012 rating decision on appeal, the RO assigned a noncompensable disability rating and an effective date of December 14, 2006.  In conjunction with these decisions, the RO awarded SMC under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ, effective December 13, 2008.  See 38 C.F.R. § 3.350(a)(1).

The Veteran submitted an informal claim of service connection for multiple disabilities, including sexual dysfunction, which was received by VA on December 14, 2006 (the current effective date of the award of service connection for sexual dysfunction).  The Veteran stated that he had been Levitra for sexual dysfunction in a statement filed in conjunction with his claim.

The claims file includes an April 2007 VA general medical examination report in which the Veteran is shown to describe decreased libido but no erectile dysfunction at the time of examination.   The Veteran did note that he had had some erectile dysfunction previously.  

In a December 2008 VA examination, the Veteran reported that he experienced erectile dysfunction.  He stated that vaginal penetration with ejaculation was not possible without the use of oral medication.  Notably, Levitra is an oral medication.  An April 2009 treatment note stated that the Veteran should continue his current regimen for his erectile dysfunction.  A later March 2011 VA examination shows that the Veteran was on a generic of Levitra.

In a June 2012 notice of disagreement, the Veteran asserts that an effective date of December 2006 is appropriate for SMC based upon the Veteran's report of a failed libido at that time.  The representative notes that impaired libido involves the inability to initiate the erectile process.  
	
Recently, the Veteran and his wife have submitted February 2017 statements that the Veteran has not been able to achieve an erection since he came back from Iraq during service.  They also state that the Veteran has been taking medication for erectile dysfunction since that time.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The Veteran's contentions make it clear that he believes that SMC should be dated back to December 2006, corresponding to the effective date assigned for service-connected sexual dysfunction secondary to the fact that he reported an impaired libido in conjunction with psychiatric symptoms at that time.  On further reflection, the Board accepts the Veteran and his spouse's statement regarding his ability to achieve an erection as well as the Veteran's statement regarding the medication he was taking.  These are not complex medical observations that require expert training and lay statements may be sufficient to establish this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, it does not appear that the Veteran would be on Levitra for a reason other than to treat erectile dysfunction.

Therefore, it is ascertainable that the Veteran had loss of use of his creative organ at the time of his claim on December 14, 2006.  Although not medically shown in the record until the December 2008 VA examination, the date evidence is created is not necessarily dispositive of the effective date.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  The VA examination validated the earlier lay evidence.  As the Veteran's claim was within one year of separation from his most recent period of active service, in accordance with VA laws and regulations, November 18, 2016 is the proper effective date as this is the day after service.  This is the earliest possible effective date for SMC.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, an effective date of November 18, 2006 is warranted for SMC for loss of use of a creative organ.  


ORDER

An effective date prior to November 18, 2006, for the award of SMC for loss of use of a creative organ, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


